Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life and Annuity Company of America: We consent to the use of our reports for Nationwide Provident VLI Separate Account A dated April25, 2008, and for Nationwide Life and Annuity Company of America dated April 25, 2008, included herein, and to the reference to our firm under the heading “Experts” in the Statement of Additional Information (SEC FileNo.333-67775). /s/ KPMG LLP Philadelphia, PA April25, 2008
